DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statements dated March 1st, 2019 and February 11th, 2019, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 2 and 11-14 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Regarding claim 2, the limitations “at most 0.05 wt%” and “a failure of the non-light-emitting, variable transmission device related to the interlayer is less likely than another non-light-emitting, variable transmission device in which the interlayer directly contacts the second transparent conductive layer” are unclear and render the claims indefinite. Specifically, as claim 1 requires “at least 0.08 wt%” the limitation in claim 2 limiting the moisture content to 0.05 wt% contradicts the claim it depends on and renders the claim indefinite. Further, it is unclear what exactly the “another . . . transmission device” actually corresponds to here. These claims are directed to a single device, not a system of devices, and as the claim does not specify what this “another device” actually is the claims are indefinite. Accordingly, for the purpose of examining the claims currently pending, these limitations will be interpreted to mean “the moisture content exists” and “a failure of the device is more or less likely than the failure of another device”.  
Regarding claim 11, the limitation “ejecting a particle that lies below the second transparent conductive layer, leaving a void or a passageway that extends at least through the second transparent conductive layer” is unclear and renders the claims indefinite. Specifically, it is unclear what the “ejecting a particle” means here as there is not enough context in the claim to accurately determine this step of the method. Accordingly, for the purpose of examining the claims currently pending, this limitation will be interpreted to mean “a passageway that extends through the second transparent conductive layer”. 
Regarding claim 12, the limitation “introducing the particle over the substrate; and depositing a layer of the electrochromic stack over the particle” is unclear and renders the claim 
Regarding claims 13-14, these limitations depend on a rejected base claim and are therefore rejected for at least the reasons stated supra. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leyder et al. (US 2012/0258295 A1).
Regarding claim 1, Leyder teaches a non-light-emitting, variable transmission device comprising: 
a first substrate (See, e.g., substrate 318’ in Fig. 7); 
a first transparent conductive layer overlying the first substrate (See, e.g., transparent electrode 317’ in Fig. 7); 
an electrochromic layer overlying the first transparent conductive layer (See, e.g., stack 316’ which is an electrochromic stack per paragraph [0067]); 
a second transparent conductive layer overlying the electrochromic layer (See, e.g., the combination of transparent electrode 315’ and layer 321 in Fig. 7); 
a second substrate (See, e.g., substrate 301’ in Fig. 7); and 
an interlayer disposed between the first substrate and the second substrate (See, e.g., interlayer 304 in Fig. 7).
Leyder lacks an explicit disclosure wherein the interlayer has a moisture content of at least 0.08 wt%.
However, the moisture content of the interlayer corresponds to a result-effective variable, i.e., a variable which achieves a recognized result, in the instant case the moisture content of the interlayer impacts the durability of the device. Further, as a result-effective variable, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of such things involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In the instant case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the moisture content of the interlayer to be within the claimed range for the purpose of increasing durability of the device.
Regarding claim 2, Leyder teaches the device set forth above and further teaches wherein: the interlayer has a moisture content of at most 0.05 wt% (Note that this limitation is met in light of the 112 rejection above because the moisture content exists); or the non-light emitting, variable transmission device further comprises a barrier layer disposed between the second transparent conductive layer and the interlayer, wherein the barrier layer extends at least partly through the second transparent conductive layer (See, e.g., the combination of layers 321-323 in Fig. 7 and note that as cited above layer 321 is both part of the barrier layer and the second transparent conductive layer meeting this limitation) and wherein the variable transmission device is configured such that a failure of the non-light-emitting, variable transmission device related to the interlayer is less likely than another non-light-emitting, variable transmission device in which the interlayer directly contacts the second transparent conductive layer (Note this limitation does not have to be met because the moisture content limitation is met above, but this limitation is met in light of the 112 rejection above because the failure of the device is necessarily more or less likely compared to another device).
Regarding claim 3, Leyder teaches a non-light-emitting, variable transmission device comprising: 
a first substrate (See, e.g., substrate 318’ in Fig. 7); 
a first transparent conductive layer overlying the first substrate (See, e.g., transparent electrode 317’ in Fig. 7); 
an electrochromic layer overlying the first transparent conductive layer (See, e.g., stack 316’ which is an electrochromic stack per paragraph [0067]); 
a second transparent conductive layer overlying the electrochromic layer (See, e.g., the combination of transparent electrode 315’ and layer 321 in Fig. 7); 
a second substrate (See, e.g., substrate 301’ in Fig. 7); and 
an interlayer disposed between the first substrate and the second substrate (See, e.g., interlayer 304 in Fig. 7) wherein: 
the interlayer has a moisture content of at most 0.05 wt%; or 
a barrier layer is disposed between the second transparent conductive layer and the interlayer, and the barrier layer extends at least partly through the second transparent conductive layer or overlies a passageway that extends at least partly through the second transparent conductive layer (See, e.g., the combination of layers 321-323 in Fig. 7 and note that as cited above layer 321 is both part of the barrier layer and the second transparent conductive layer meeting this limitation. Further, as this limitation requires the moisture content OR the barrier layer, this limitation is met regardless of Leyder’s interlayer moisture content).
Regarding claim 4, Leyder teaches the device set forth above and further teaches an electrochromic stack (See, e.g., the combination of layers 315’-317’ in Fig. 7), wherein the electrochromic stack comprises: a first electrode layer that includes the electrochromic layer or an ion storage layer (See, e.g., the combination of layer 315’ in Fig. 7 which includes an electrode, and the part of stack 316’ corresponding to the ion storage layer); an ion conductor layer (See, e.g., the part of stack 316’ corresponding to the ion conductor layer); a second electrode layer that includes the other of the electrochromic layer or the ion wherein (See, e.g., the combination of layer 317’ in Fig. 7 which includes an electrode, and the part of stack 316’ corresponding to the electrochromic layer): the ion conductor layer is disposed between the first and second electrode layers (See, e.g., layer 316’ between layers 315’ and 317’); the first transparent conductor layer is closer to the first electrode than to the second electrode (See, e.g., Fig. 7); and the second transparent conductor layer is closer to the second electrode than to the first electrode (See, e.g., Fig. 7).
Regarding claim 5, Leyder teaches the device set forth above and further teaches wherein the interlayer contacts the first transparent conductive layer (See, e.g., Fig. 7 which shows interlayer 304 contacting the first transparent conductive layer via the layers between them. Note the claim does not require direct contact).
Regarding claim 6, Leyder teaches the device set forth above and further teaches wherein the barrier layer is disposed between the second transparent conductive layer and the interlayer, and the barrier layer extends at least partly through the second transparent conductive layer (See, e.g., Fig. 7 which shows this and note that as cited above the layer 321 is both part of the barrier layer and the second transparent conductive layer meeting this limitation).
Regarding claim 7, Leyder teaches the device set forth above and further teaches wherein the interlayer does not contact the first transparent conductor layer or the electrochromic layer See, e.g., Fig. 7 which shows the interlayer 304 spaced from the transparent conductor layers).
Regarding claim 8, Leyder teaches the device set forth above and further teaches wherein the barrier layer includes an oxide, a nitride, or an oxynitride (See, e.g., paragraph [0068] which explains the barrier layers include zinc oxide).
Regarding claim 9, Leyder teaches a process of fabricating a non-light-emitting, variable transmission device, the process comprising: 
forming a first transparent conductive layer overlying a first substrate (See, e.g., substrate 318’ overlying transparent electrode 317’ in Fig. 7); 
forming an electrochromic layer overlying the first transparent conductive layer (See, e.g., stack 316’ in Fig. 7); 
forming a second transparent conductive layer overlying the electrochromic layer (See, e.g., the combination of transparent electrode 315’ and layer 321 in Fig.); 
joining the first substrate and a second substrate using an interlayer disposed between the second conductive layer and the second substrate (See, e.g., interlayer 304 in Fig. 7), 
wherein: the interlayer has a moisture content of at most 0.05 wt%; or 
the process further comprises forming a barrier layer that extends at least partly through the second transparent conductive layer, wherein joining the first and second substrates is performed after forming the barrier layer (Note that as the layers are deposited via sputtering onto the first substrate, per paragraphs [0085]-[0089] when the final substrate is placed this would necessarily be after the barrier layers. Further, as this claim requires either moisture content OR the barrier layer, this limitation is met).
Regarding claim 10, Leyden teaches the method set forth above and further teaches wherein after forming the second transparent conductive layer and before joining the first and second substrates, a void or a passageway extends at least through the second transparent conductive layer (Note that as the second transparent conductive layer is a waveguide, i.e. a passageway for light, and the claim does not require a physical recess or passageway, this limitation is met as the transparent conductive layer includes an optical passageway).
Regarding claim 11, Leyden teaches the method set forth above and further teaches ejecting a particle that lies below the second transparent conductive layer, leaving a void or a passageway that extends at least through the second transparent conductive layer (Note that in light of the 112 rejection above this limitation is met because of the passageway existing, relatedly note that as the second transparent conductive layer is a waveguide, i.e. a passageway for light, and the claim does not require a physical recess or passageway, this limitation is met as the transparent conductive layer includes an optical passageway).
Regarding claim 12, Leyden teaches the method set forth above and further teaches wherein forming an electrochromic stack comprises: introducing the particle over the substrate; and depositing a layer of the electrochromic stack over the particle (Note that this limitation is met in light of the 112 rejection above because the electrochromic stack 316’ in Fig. 7 is deposited).
Regarding claim 13, Leyden teaches the method set forth above and further teaches wherein the first transparent conductive layer is exposed along a portion of the void or the passageway (Note that the first transparent conductive layer is exposed to light insofar as it can reach the layer, and the claim does not require exposure to something specific like air).
Regarding claim 14, Leyden teaches the method set forth above and further teaches wherein forming the barrier layer is performed such that a portion of the barrier layer is formed within the void or formed within or seals off the passageway (Note that as the barrier layer covers the conductive layer it seals off the passageway from non-optical elements).
Regarding claim 15, Leyden teaches the method set forth above and further teaches an electrochromic stack (See, e.g., the combination of layers 315’-317’ in Fig. 7), wherein the electrochromic stack comprises: a first electrode layer that includes the electrochromic layer or an ion storage layer (See, e.g., the combination of layer 315’ in Fig. 7 which includes an electrode, and the part of stack 316’ corresponding to the ion storage layer); an ion conductor layer (See, e.g., the part of stack 316’ corresponding to the ion conductor layer); a second electrode layer that includes the other of the electrochromic layer or the ion wherein (See, e.g., the combination of layer 317’ in Fig. 7 which includes an electrode, and the part of stack 316’ corresponding to the electrochromic layer): the ion conductor layer is disposed between the first and second electrode layers (See, e.g., layer 316’ between layers 315’ and 317’); the first transparent conductor layer is closer to the first electrode than to the second electrode (See, e.g., Fig. 7); and the second transparent conductor layer is closer to the second electrode than to the first electrode (See, e.g., Fig. 7).
Regarding claim 16, Leyden teaches the method set forth above and further teaches wherein the interlayer contacts the first transparent conductive layer (See, e.g., Fig. 7 which shows the interlayer contacting the conductive layer via the barrier layers).
Regarding claim 17, Leyden teaches the method set forth above and further teaches wherein the barrier layer is disposed between the second transparent conductive layer and the interlayer and the barrier layer extends at least partly through the second transparent conductive layer (See, e.g., Fig. 7 which shows the layers structurally and note that as cited above the layer 321 is both part of the barrier layer and the second transparent conductive layer meeting this limitation).
Regarding claim 18, Leyden teaches the method set forth above and further teaches wherein the interlayer does not contact the first transparent conductor layer or the electrochromic layer (See, e.g., Fig. 7 which shows the interlayer spaced from these other layers via the barrier layers).
Regarding claim 19, Leyden teaches the method set forth above and further teaches wherein the barrier layer includes an oxide, a nitride, or an oxynitride (See, e.g., paragraph [0068] which explains that zinc oxide is a material for the barrier layer).
Regarding claim 20, Leyden teaches the method set forth above and further teaches wherein the barrier layer includes alternating films of an inorganic material and an organic material (See, e.g., paragraph [0082] which explains that organic and inorganic materials may be used and that each barrier stack can include any combination of a number of materials, so in a situation where a carbonated material is layered with zinc oxide, as an example, this limitation is met).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MITCHELL T OESTREICH/Examiner, Art Unit 2872                                                                                                                                                                                                        
/MARIN PICHLER/Primary Examiner, Art Unit 2872